The cases of Calvert v. Williams, 64 N.C. 168, Kingsbury v. Gooch, 528, and Critcher v. Holloway, 64 N.C. 526, cited and approved.
The defendant alleges that the note upon which this action is founded, was given for money borrowed for the purpose of putting a substitute in the Confederate army: and that the illegal purpose was known to the plaintiff when the contract was executed.
The defendant states that he had previously borrowed money from Reams to pay a substitute and had put one in the army, and the money obtained from the plaintiff was used in discharging the Ream's debt. The act of the defendant which *Page 603 
was contrary to public policy had been completed before he borrowed money from the plaintiff.
The note sued on is therefore a new and independent contract between different parties, and in no way including the illegal transaction, and its subsequent connection with the matter is too remote to affect the plaintiff.
The note to Reams may have been void, but lending money which the borrower used in paying off a void bond previously executed is not illegal.Calvert  Williams, 64 N.C. 168.
It does not appear however that the note to Reams was void, as he may have loaned the money to the defendant without any knowledge of the illegal purpose to which it was to be applied.
In Kingsbury v. Gooch, and Critcher v. Holloway, 64 N.C. 526, 528, the money loaned was the proximate and moving cause of the illegal transactions, and in those cases we carried the doctrine of illegality of consideration to its proper extent.
There was error in the ruling of His Honor, and there must be a venirede novo. Let this be certified.
PER CURIAM.                             Judgment reversed *Page 604